Landon, J.,
(concurring.) The plaintiff paid the notes from the ample assets of the estate of which she was executrix, as it was her duty to do, irrespective of any promise on her part. So far as the promise to the defendant contemplated her payment of any sum beyond what the assets might prove ample to pay, it was an oral promise to be surety for the payment of her deceased husband’s debts. It was void in law. It has never matured. She has had no occasion to perform it, and has not performed it. She has simply discharged her duty as executrix, and the defendant has received satisfaction from the estate, and nothing from the plaintiff personally. 3STo equity, therefore, exists in plaintiff’s favor to compel the defendant to perform his concurrent promise in her favor. I concur with my Brother Fish.